
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 001114320-0320-01; I.D. 080400B]
        RIN 0648-AN01
        Fisheries of the Exclusive Economic Zone Off Alaska; Revisions to Recordkeeping and Reporting Requirements; Alaska Commercial Operator’s Annual Report
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS issues a proposed rule to require groundfish motherships and catcher/processors to submit to the State of Alaska, Department of Fish & Game (ADF&G), an annual Commercial Operator's Annual Report (COAR).  The COAR provides information on exvessel and first wholesale values for statewide finfish and shellfish products.  The State of Alaska currently requires shoreside processors to submit this information to ADF&G.  This proposed rule is necessary to extend these requirements to all groundfish processing sectors off Alaska in order to provide for equivalent annual product value information and for a consistent time series of information.  This proposed rule is intended to further the objectives of the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act).
        
        
          DATES:
          Comments must be received by January 16, 2001.
        
        
          ADDRESSES:
          Comments on the proposed rule may be mailed to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, NMFS, Alaska Region, P.O. Box 21668, Juneau, AK  99802-1668, Attn:  Lori Gravel, or delivered to Federal Building, Fourth Floor, 709 West 9th Street, Juneau, Alaska, and marked Attn:  Lori Gravel.  Hand- or courier-delivered comments may be sent to the Federal Building, 709 West 9th Street, Room 453, Juneau, AK  99801.  Send comments on the collection-of-information requirements to the same address and to the Office of Information and Regulatory Affairs, Office of Management and Budget (OMB), Washington, DC  20503 (Attn:  NOAA Desk Officer).
          Send comments on any ambiguity or unnecessary complexity arising from the language used in this proposed rule to the Administrator, Alaska Region, P.O. Box 21668, Juneau, AK 99802-1668.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Patsy A. Bearden, 907-586-7228 or patsy.bearden@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background
        NMFS manages fishing for groundfish by U.S. vessels in the exclusive economic zone (EEZ) off Alaska in accordance with the Fishery Management Plan (FMP) for Groundfish of the Gulf of Alaska (GOA) and the FMP for the Groundfish Fishery of the Bering Sea and Aleutian Islands Area (BSAI).  The North Pacific Fishery Management Council (Council) prepared the FMPs under authority of the Magnuson-Stevens Act.  Regulations implementing the FMPs at 50 CFR part 679 and subpart H of 50 CFR part 600 govern fishing by U.S. vessels.  Recordkeeping and reporting requirements appear at 50 CFR 679.5.
        Catcher/processors and motherships operating in the EEZ off Alaska represent a significant part of the total capacity of groundfish processors in the BSAI and GOA and account for a substantial part of the total landings each year, but currently are not required to supply groundfish product value information.  In February 1999, the Council requested that NMFS collect exvessel and first wholesale value data for fish and shellfish products from motherships and catcher/processors through the COAR.  Currently, shoreside processors and stationary floating processors are required to submit the COAR annually under title 5 of the Alaska Administrative Code (AAC), chapter 39.130.  The information submitted in the COAR is protected by Alaska State confidentiality statute AS 16.05.815.
        NMFS proposes to require federally permitted motherships and catcher/processors to complete and submit the Alaska COAR on an annual basis.  Combining these data from motherships and catcher/processors with the information from shoreside processors and stationary floating processors would yield equivalent annual product value information for all processing sectors and would provide a consistent time series of information.  NMFS could use this information to more efficiently manage groundfish resources.  NMFS and the State of Alaska would coordinate the use of the information generated by the COAR.
        The expected result of expanding the COAR’s collection of information would be an enhanced socioeconomic database that NMFS could use to more accurately measure economic and socioeconomic impacts and to prepare economic analyses of proposed or existing management measures.  It would provide detailed (and consistent) data on production, prices, and product forms that NMFS would use  to respond to requests for economic information from Federal and state management agencies, the fishing industry, and the general public.  NMFS would also use the COAR data in analyses it prepares in compliance with the mandates of Executive Order 12866, the Magnuson-Stevens Act, including national standards 2, 4, 7 and 8, the American Fisheries Act (to monitor and report to Congress on the effects and efficacy of the new groundfish management programs), and the Regulatory Flexibility Act.
        Additionally, the database would be used in the annual NMFS Stock Assessment and Fishery Evaluation documents for the groundfish fisheries of the BSAI and GOA, in annual Federal publications on the value of U.S. commercial fisheries, and in periodic reports that describe the fisheries.
        
        The information would be collected annually on COAR paper application forms from all catcher/processors and motherships issued a Federal Fisheries permit to conduct fishing activities in the EEZ of the BSAI or GOA.  ADF&G would provide the COAR forms to each mothership and catcher/processor on an annual basis to record information from the previous year.  The motherships and catcher/processors would submit the COAR the following April to ADF&G, Juneau, AK.  Each mothership or catcher/processor would be required to complete and submit one or more pages of the COAR to ADF&G for computer data entry.  Only one COAR would be required from a vessel that functions both as a mothership and as a catcher/processor during a given year.  A certification page would be submitted to indicate that no receipt or production of groundfish took place for that year, and that no other COAR pages would be required.  Information from motherships and catcher/processors would be verified using the NMFS weekly production report data base.  Information from processors that operate in state waters and shore-based processors would be verified using the ADF&G fish ticket data base.
        About 58 percent of the motherships and catcher/processors that would be affected by this proposed rule are already voluntarily complying with the COAR requirement.  In 1998, approximately 96 motherships and 237 catcher/processors were issued Federal Fisheries Permits, for a total of 333 at-sea processors.  In 1998, based on weekly production report data, 35 motherships and 99 catcher/processors were active.  Because 32 of the motherships also functioned as catcher/processors, a more accurate estimate of at-sea processors is 102.  A total of 59 at-sea processors complied voluntarily with the 1998 State's data collection requirement and submitted a COAR to ADF&G, leaving approximately 43 processors that did not voluntarily submit the report.
        This proposed rule would revise regulations at § 679.2 by adding a definition of COAR and at § 679.5 by adding a new paragraph (p) that sets forth requirements on completing and submitting the C OAR.  Finally, several tables would be amended or added to part 679, specifically:
        
          Table 1—Product Codes would be amended by removing code 96 and replacing it with two new codes, codes 88 and 89.  Code 96 was established as a category for fish that were in any way adulterated.  However, regulations require different handling of fish dependent on the type of adulteration.  Therefore code 96, the “discard, decomposed” category, would be split into code 88 for flea-infested or parasite-infested fish, and code 89 for previously discarded or decomposed fish.
        
          Table 14—Ports of landing, including CDQ and IFQ primary ports. Table 14, which currently lists CDQ and IFQ primary port codes, would be amended by creating three separate subtables (a, b, c) that show geographic subdivisions with the appropriate NMFS and ADF&G codes for each port of landing.  The ADF&G developed alpha codes to designate ports in its computer database, while NMFS developed numerical codes to designate ports in its  database.  The ADF&G fish ticket program uses the alpha codes.  The CDQ and IFQ programs use the NMFS numerical codes for ports of landing, and the IFQ program uses the NMFS numerical codes in the card-swipe terminal.  With the advent of the NMFS shoreside processor electronic logbook and electronic weekly production reports, that use the numerical codes and this proposed expansion of the COAR that uses the alpha codes, NMFS proposes combining in one table both sets of codes in addition to the coordinates for those ports identified by NMFS as primary ports for the IFQ program.  Table 14a would present the NMFS codes and the ADF&G codes for ports of landing in Alaska.  Table 14b would present the NMFS codes and the ADF&G codes for ports of landing in California, Oregon, and Canada.  Table 14c would present the NMFS codes and the ADF&G codes for ports of landing in Washington.
        
          Table 15—Gear Codes, descriptions, and use. Table 15 (which currently describes gear codes and descriptions used with the IFQ Program on the card-swipe terminal plus ADF&G gear codes used on fish tickets) would be expanded to include all ADF&G gear codes.  In addition, NMFS and ADF&G have agreed upon uniform definitions of gear types where differences existed.  While ADF&G developed numeric codes to designate gear type in its computer database, NMFS developed alpha codes to designate gear type in its database.  The CDQ and IFQ programs use the ADF&G numeric codes for gear type, and the IFQ program uses the ADF&G numeric codes for gear type in the card-swipe terminal.  In addition, the NMFS logbook system uses whole words to describe a fewer number of gear types (e.g., trawl, jig).  With the advent of the NMFS groundfish electronic weekly production reports (which use the alpha codes), the NMFS shoreside processor electronic logbook (which uses the whole words and both the numeric and alpha codes), and this proposed expansion of the COAR (which uses the numeric codes), NMFS proposes to combine in one table, all references to gear types used by either NMFS or ADF&G and to indicate where they are used.
        
          Table 16—Area Codes and descriptions for use with ADF&G COAR.  Table 16 would be added to present ADF&G area codes that are used in the COAR.  The State of Alaska developed two major systems over a period of about 25 years: the fish ticket system and the COAR.  ADF&G defines registration areas for fish tickets as geographic areas for a species where fisheries are managed by the State, meaning that a person must be registered with the State (permitted) to fish in that area for that species.  ADF&G registration areas are described in State of Alaska regulations with specific latitude and longitude coordinates,  but geographic areas are not necessarily consistent between species.  The COAR defines areas generally, often in terms of prominent features or the location of a processing plant.  State of Alaska regulations do not describe the COAR areas.  NMFS describes areas first by management area (Bering Sea, Aleutian Islands, Gulf of Alaska) and then by reporting area.  NMFS’s data collection for all species uses the NMFS area designations (a Federal reporting area often contains State waters).  The COAR describes federal waters as:  FB for Federal waters, Bering Sea and Aleutian Islands; FG for Federal waters, Gulf of Alaska, and means waters outside of 3 miles in its 200-mile limit.  Because the COAR requests information from both ADF&G registration areas and Federal management areas, NMFS proposes to combine in one table, all references to areas used by either ADF&G registration areas or ADF&G COAR.  ADF&G is currently working on revising the COAR area descriptions to correspond to ADF&G registration areas.  Table 16 would be referenced when completing the COAR to describe areas where products were processed and where products were purchased.
        
          Table 17—COAR Process Codes. Table 17 would be added to present ADF&G codes that describe processes that are used in the COAR.
        
          Table 18—COAR Buying and Production Forms. Table 18 would be added to present the ADF&G buying and production reporting forms that make up the COAR.  A separate form is used for each species/gear combination, and for reporting buying of fish or production of fish products.
        
        Classification
        Notwithstanding any other provision of the law, no person is required to respond to, nor shall any person be subject to a penalty for failure to comply with, a collection of information subject to the requirements of the Paperwork Reduction Act (PRA), unless that collection of information displays a currently valid OMB control number.
        This proposed rule contains collection-of-information requirements subject to the PRA.  The proposed collection with this rulemaking has been submitted to OMB for review and approval. The estimated response times for the COAR requirements are estimated to range from 0.5 hr to 16 hr, at an average of 8 hr per year.

        Public comment is sought regarding this proposed collection of information is necessary for the proper performance of the functions of the agency, including whether the information shall have practical utility; the accuracy of the burden estimate; ways to enhance the quality, utility, and clarity of the information to be collected; and ways to minimize the burden of the collection of information, including through the use of automated collection techniques or other forms of information technology.  Send comments on these or any other aspects of the collection to NMFS and OMB (see ADDRESSES).
        This proposed rule has been determined to be not significant for purposes of Executive Order 12866.
        The Chief Counsel for Regulation of the Department of Commerce certified to the Chief Counsel for Advocacy of the Small Business Administration that this proposed rule, if adopted, would not have a significant economic impact on a substantial number of small entities as follows.
        
          It is difficult to project how many of the firms that will be affected will fall into different size classes.  NMFS has attempted to determine the numbers of BSAI and GOA groundfish catcher-processing operations that may be called small on the basis of U.S. Small Business Administration (SBA) guidelines for fishing firms.  These guidelines use a $3,000,000 gross revenue threshold to separate small from large operations.  These also require that the $3,000,000 threshold consider income to all affiliated operations in its application to any one firm.
          NMFS reporting suggests that 70 of the 91 catcher-processors operating in 1999 were small vessels and that 21 were large.  These totals changed significantly from 1997 when 58 of the catcher-processors were small and 58 were large.  Three of the six motherships grossed more than $3,000,000 in 1999.
          These NMFS reports are believed to overstate the numbers of small catcher-processors and motherships and to understate the numbers of large catcher-processors and motherships (with respect to the SBA definitions) for the following reasons:   (1) a vessel’s earnings from other fisheries and activities were not included, (2) a vessel owner’s earnings from other sources (i.e., another vessel) were not included, (3) the ex-vessel value of a delivery by a catcher-vessel to an at-sea processor was included only when a fish ticket with value data was submitted for the delivery, (4) vessel specific fish ticket landings weight and value data are used to estimate ex-vessel value for catcher vessels but such data are not available for all deliveries to inshore processors,  (5) these estimates do not take account of affiliation relationships that may exist between an individual vessel and other fishing or processing operations.
          In 1999 there were 91 catcher-processors and six motherships (that did not also function as catcher processors) in the at-sea processing sector.  In 1998, 59 out of 102 at-sea processors, or 58%, filed COAR reports in the absence of this regulation and 43, or 42%, did not.  If the percentages were similar in 1999, 41 firms would not file COAR reports in the absence of this regulatory change.
          It is estimated that completion of the COAR report takes 15 minutes of overhead time, and an additional 15 minutes for each species and product combination produced by the firm.  Weekly Processor Reports for 1999 indicate that vessels were producing an average of 15 species and product combinations.  The COAR report will increase the number of species and product combinations to be considered.  For the purposes of this analysis, it is assumed that this will increase the number of species and product combinations by 50%, to 23.  This means that it may take 360 minutes, or 6 hours, to fill out each COAR report.
          It is estimated to cost $50/hour to complete these forms.  This implies that the cost for completing a COAR report would be $300 if it took 6 hours.  If regulatory change requires 41 vessels to begin to fill out these reports, the total annual additional compliance cost for all at-sea processors would be $12,300.
          While it is hard to project the numbers of firms of different sizes that will be affected by this rule, it seems likely, on the basis of the considerations described in the cost discussion of this section, that this requirement will not have a substantial impact on the cash flow, or the profitability, of either large or small groundfish at-sea processors.
          As noted above, the total annual industry cost of this rule is estimated to be about $12,300.  In addition there will be some start-up expenses.  The average cost for an individual vessel is  estimated to be about $300.  It has been estimated that in 1999 groundfish catcher-processors produced a processed value of about $469.6 million (this catcher-processor gross combined with an estimated 1999 mothership gross of $22.8 million, gave a total at-sea processor gross of $492.4 million).  This is an average of $5.16 million for each catcher-processor operation.  As noted above, only 21 operations grossed more than $3 million so the distribution of harvest values is highly skewed.  Nevertheless, it seems unlikely that even smaller catcher processors will find their cash flow or profitability significantly negatively impacted.
          Based on the above description, NMFS has determined that this action would not have a “significant impact” as NMFS has interpreted that term to mean that it would have disproportionate or profitability impacts.  The proposed requirement would not place affected entities at a significant competitive disadvantage relative to large entities, and would not significantly reduce profit for the regulated entity.  Therefore, a regulatory flexibility analysis was not prepared.
        

        The President has directed Federal agencies to use plain language in their communications with the public, including regulations.  To comply with that directive, we seek public comment on any ambiguity or unnecessary complexity arising from the language used in this proposed rule.  Such comments should be sent to the Alaska Regional Administrator (see ADDRESSES).
        
          List of Subjects in 50 CFR Part 679
        
        Alaska, Fisheries, Recordkeeping and reporting requirements.
        
          Dated:  December 1, 2000
          William T. Hogarth,
          Deputy Asst. Administrator for Fisheries, National Marine Fisheries Service.
        
        
          For the reasons set forth in the preamble, 50 CFR part 679 is proposed to be amended as follows:
          
            PART 679—FISHERIES OF THE EXCLUSIVE ECONOMIC ZONE OFF ALASKA
          
        
        
          1.  The authority citation for 50 CFR part 679 continues to read as follows:
          
            Authority:
            16 U.S.C. 773 et seq., 1801 et seq., and  3631 et seq.
            
          
        
        
          2.  Section 679.2 is amended by adding the definition for “Commercial Operator’s Annual Report (COAR).”
          
            § 679.2
            Definitions.
            
            
              Commercial Operator’s Annual Report (COAR) means the annual report of information on exvessel and first wholesale values for fish and shellfish required under Title 5 of the Alaska Administrative Code, chapter 39.130 (see § 679.5(o)).
          
          
        
        
          3.  Section 679.5 is amended by adding paragraph (p) to read as follows:
          
            § 679.5
            Recordkeeping and reporting.
            
            (p) Commercial Operator’s Annual Report (COAR)—(1) Requirement.  The owner of a mothership or catcher/processor must annually complete and submit to ADF&G the appropriate Forms A through M and COAR certification page for each year in which the mothership or catcher/processor was issued a Federal Fisheries permit.  The owner of a mothership must include all fish received and processed during the year, including fish received from an associated buying station.  The ADF&G COAR is further described under Alaska Administrative Code (5 AAC 39.130) (see § 679.3(b)(2)).
            (2) Time limit and submittal of COAR.
            
            The owner of a mothership or catcher/processor must submit to ADF&G the appropriate Forms A through M and COAR certification page by April 1 of the year following the year of issuance of a Federal Fisheries permit to the following address: Alaska Department of Fish & Game, Division of Commercial Fisheries, Attn:  COAR, P.O. Box 25526, Juneau, Alaska  99802-5526
            (3) Information required, certification page.  The owner of a mothership or catcher/processor must:
            (i) Enter the company name and address, including street, city, state, and zip code; also seasonal mailing address, if applicable.
            (ii) Enter the vessel name and ADF&G processor code.
            (iii) Check YES or NO to indicate whether fishing activity occurred conducted during the appropriate year.
            (iv) If response to paragraph (o)(3)(iii) of this section is YES, complete the applicable forms of the COAR (see table 18 to this part) and complete and sign the certification page.
            (v) If response to paragraph (o)(3)(iii) of this section is NO, complete and sign only the certification page.
            (vi) Sign and enter printed or typed name, e-mail address, title, telephone number, and FAX number of owner.
            (vii) Enter printed or typed name, e-mail address, and telephone number of alternate contact.
            (4) Buying forms (exvessel), Forms A(1-3), C(1-2), E, G, I(1-2), K, and M.—(i) Requirement.  If the mothership was the first purchaser of raw fish, the owner must record and submit the appropriate COAR buying forms (A(1-3), C(1-2), E, G, I(1-2), K, and M) for all information for each species purchased during the applicable year.
            (ii) Buying information required.  The owner of the mothership must record the following information on the appropriate COAR buying forms:
            (A) Species name and code (see table 2 to this part).
            (B) Area purchased (see table 16 to this part).
            (C) Gear code (see table 15 to this part).
            (D) Delivery code (form G only) (see table 1 to this part).
            (E) Total pounds (to the nearest lb) purchased from fishermen.
            (F) Total amount paid to fishermen, including all post- season adjustments and/or bonuses and any credit received by fishermen for gas expenses, ice, delivery premiums, and other miscellaneous expenses.
            (G) Price per pound.  If additional adjustments would be made after this report has been filed, the owner must check the “$ not final” box, and submit Form M when these adjustments are paid.  Do not include fish purchased from another processor.
            (5) Wholesale production forms, Forms B(1-6), D, F, H, J(1-2), and K).  For purposes of this paragraph, the total wholesale value is the amount that the processor receives for the finished product (free on board pricing mothership or catcher/processor).  For products finished but not yet sold (still held in inventory), calculate the estimated value using the average price received to date for that product.
            (i) Requirement—(A) Mothership. The owner of a mothership must record and submit the appropriate COAR production forms (B(1-6), D, F, H, J(1-2), and K) for all production for each species during the applicable year:
            (1) That were purchased from fishermen on the grounds and/or dockside, including both processed and unprocessed seafood.
            (2) That were then either processed on the mothership or exported out of the State of Alaska.
            (B) Catcher/processor. The owner of a catcher/processor must record and submit the appropriate COAR production forms (B(1-6), D, F, H, J(1-2), and K) for each species harvested during the applicable year that were then either processed on the vessel or exported out of the State of Alaska.
            (ii) Information required, non-canned production.
            (A) Enter area of processing (see table 16 to this part).  List production of Canadian-harvested fish separately.
            (B) Processed product.  Processed product must be described by entering three codes:
            (1) Process prefix code (see table 17 to this part).
            (2) Process suffix code (see table 17 to this part).
            (3) Product code (see table 1 to this part).
            (C) Total net weight.  Enter total weight in pounds of the finished product.
            (D) Total value($).  Enter the total wholesale value of the finished product.
            (E) Enter price per pound of the finished product.
            (iii) Information required, canned production.  Complete an entry for each can size produced:
            (A) Enter area of processing (see table 16 to this part).
            (B) Process 51 or 52.  Enter conventional canned code (51) or smoked, conventional canned code (52).
            (C) Total value($).  Enter the total wholesale value of the finished product.
            (D) Enter price per pound of the finished product.
            (E) Enter can size in ounces, to the hundredth of an ounce.
            (F) Enter number of cans per case.
            (G) Enter number of cases.
            (6) Custom production forms, Form L(1-2)—(i) Requirement. The owner of a mothership or catcher/processor must record and submit COAR production form L(1-2) for each species in which custom production was done by the mothership or catcher/processor for another processor and for each species in which custom production was done for the mothership or catcher/processor by another processor.
            (ii) Custom-production by mothership or catcher/processor for another processor.  If the mothership or catcher/processor custom-processed fish or shellfish for another processor during the applicable year, the owner of the mothership or catcher/processor must list the processor name and ADF&G processor code (if known) to describe that processor, but must not include any of that production in production form L(1-2).
            (iii) Custom-production by another processor for mothership or catcher/processor.  If a processor custom-processed fish or shellfish for the mothership or catcher/processor during the applicable year, the owner of the mothership or catcher/processor must use a separate page to list each processor and must include the following information.
            (A) Custom fresh/frozen miscellaneous production.  The owner of a mothership or catcher/processor must list the following information to describe production intended for wholesale/retail market and that are not frozen for canning later:
            (1) Species name and code (see table 2 to this part).
            (2) Area of processing (see table 16 to this part).
            (3) Processed product.  Processed product must be entered using three codes:
            (i) Process prefix code (see table 17 to this part).
            (ii) Process suffix code (see table 17 to this part).
            (iii) Product code (see table 1 to this part).
            
            (4) Total net weight.  Enter total weight in pounds of the finished product.
            (5) Total wholesale value($).  Enter the total wholesale value of the finished product.
            (B) Custom canned production.  The owner of a mothership or catcher/processor must list the following information to describe each can size produced in custom canned production:
            (1) Species name and code (see table 2 to this part).
            (2) Area of processing (see table 16 to this part).
            (3) Process 51 or 52.  Enter conventional canned code (51) or smoked, conventional canned code (52).
            (4) Total wholesale value($).  Enter the total wholesale value of the finished product.
            (5) Can size in ounces, to the hundredth of an ounce.
            (6) Number of cans per case.
            (7) Number of cases.
            (7) Fish buying retro payments/post-season adjustments, Form M—(i) Requirement.  The owner of a mothership must record and submit COAR production Form M to describe additional adjustments and/or bonuses awarded to a fisherman, including credit received by fishermen for gas expenses, ice, delivery premiums, and other miscellaneous expenses.
            (ii) Information required.
            (A) Enter species name and code (see table 2 to this part).
            (B) Enter area purchased  (see table 16 to this part).
            (C) Enter gear code (see table 16 to this part).
            (D) Enter total pounds purchased from fisherman.
            (E) Enter total amount paid to fishermen (base + adjustment).
            4.  In part 679, tables 1, 14 and 15 to part 679 are revised; tables 16, 17, and 18 to part 679 are added.
            
              Table 1 to Part 679.—Product and Delivery Codes (These codes describe the condition of the fish at the point it is weighed and recorded)
              
                Product Description
                Code
              
              
                GENERAL USE CODES
                 
              
              
                Belly flaps.  Flesh in region of pelvic and pectoral fins and behind head. (ancillary only)
                19
              
              
                Bled only.  Throat, or isthmus, slit to allow blood to drain. 
                03
              
              
                Bled fish destined for fish meal (includes offsite production) DO NOT RECORD ON PTR. 
                42
              
              
                Bones (if meal, report as 32)  (ancillary only). 
                39
              
              
                Butterfly, no backbone.  Head removed, belly slit, viscera and most of backbone removed; fillets attached. 
                37
              
              
                Cheeks.  Muscles on sides of head (ancillary only) 
                17
              
              
                Chins.  Lower jaw (mandible), muscles, and flesh (ancillary only) 
                18
              
              
                Fillets, deep-skin.  Meat with skin, adjacent meat with silver lining, and ribs removed from sides of body behind head and in front of tail, resulting in thin fillets.
                24
              
              
                Fillets, skinless/boneless.  Meat with both skin and ribs removed, from sides of body behind head and in front of tail.
                23
              
              
                Fillets with ribs, no skin.  Meat with ribs with skin removed, from sides of body behind head and in front of tail.
                22
              
              
                Fillets with skin and ribs.  Meat and skin with ribs attached, from sides of body behind head and in front of tail. 
                20
              
              
                Fillets with skin, no ribs.  Meat and skin with ribs removed, from sides of body behind head and in front of tail.
                21
              
              
                Fish meal.  Meal from whole fish or fish parts;  includes bone meal.
                32
              
              
                Fish oil.  Rendered oil from whole fish or fish parts.  Record only oil destined for sale and not oil stored or burned for fuel onboard.
                33
              
              
                Gutted, head on.  Belly slit and viscera removed.
                04
              
              
                Head  and  gutted,  with  roe.
                06
              
              
                Headed  and  gutted,  Western  cut.
                07
              
              
                Head  removed  just  in  front  of  the  collar  bone,   and  viscera  removed.
                07
              
              
                Headed  and  gutted,  Eastern  cut.   Head  removed  just  behind  the  collar  bone,  and  viscera  removed.
                08
              
              
                Headed  and  gutted,  tail  removed.   Head  removed  usually  in  front  of  collar  bone,  and  viscera  and  tail  removed.
                10
              
              
                Heads.   Heads  only,  regardless  where  severed  from  body  (ancillary  only).
                16
              
              
                Kirimi   (Steak)  Head  removed  either  in  front  or  behind  the  collar  bone,  viscera  removed,  and  tail  removed  by  cuts  perpendicular  to  the  spine,  resulting  in  a  steak.
                11
              
              
                Mantles,  octopus  or  squid.   Flesh  after  removal  of  viscera  and  arms.
                36
              
              
                Milt.   (in  sacs,  or  testes)   (ancillary  only).
                34
              
              
                Minced.   Ground  flesh.
                31
              
              
                Other  retained  product.   If  product  is  not  listed  on  this  table,  enter  code  97  and  write  a  description  with  product  recovery  rate  next  to  it  in  parentheses.
                97
              
              
                Pectoral  girdle.   Collar  bone  and  associated  bones,  cartilage  and  flesh.
                15
              
              
                Roe.   Eggs,  either  loose  or  in  sacs,  or  skeins   (ancillary  only).
                14
              
              
                Salted  and  split.   Head  removed,  belly  slit,  viscera  removed,  fillets  cut  from  head  to  tail  but  remaining  attached  near  tail.   Product  salted.
                12
              
              
                Stomachs.   Includes  all  internal  organs  (ancillary  only)
                35
              
              
                Surimi.   Paste  from  fish  flesh  and  additives
                30
              
              
                Whole  fish/meal.   Whole  fish  destined  for  meal  (includes  offsite  production.)   DO  NOT  RECORD  ON  PTR.
                41
              
              
                Whole  fish/food  fish.
                01
              
              
                Whole  fish/bait.   Processed  for  bait.   Sold
                02
              
              
                Wings.   On  skates,  side  fins  are  cut  off  next  to  body.
                13
              
              
                DISCARD/DISPOSITION  CODES
                 
              
              
                 Whole  fish/donated  prohibited  species.   Number  of  Pacific  salmon  or  Pacific  halibut,  otherwise  required  to  be  discarded,  that  is  donated  to  charity  under  a  NMFS-authorized  program.
                86
              
              
                Whole  fish/onboard  bait.   Whole  fish  used  as  bait  on  board  vessel.   Not  sold.
                92
              
              
                Whole  fish/damaged.   Whole  fish  damaged  by  observer’s  sampling  procedures.
                93
              
              
                Whole  fish/personal  use,  consumption.   Fish  or  fish  products  eaten  on  board  or  taken  off  the  vessel  for  personal  use.   Not  sold  or  utilized  as  bait
                95
              
              
                Whole  fish,  discard,  at  sea.   Whole  groundfish  and  prohibited  species  discarded  by  catcher  vessels,  Catcher/Processors,  Motherships,  or  Vessel  Buying  Stations  delivering  to  Motherships.   DO  NOT  RECORD  ON  PTR.
                98
              
              
                Whole  fish,  discard,  infested.   Flea-infested  fish,  parasite-infested  fish
                88
              
              
                Whole  fish,  discard,  decomposed.   Decomposed  or  previously  discarded  fish
                89
              
              
                Whole  fish,  discard,  onshore.   Discard  after  delivery  and  before  processing  by  Shoreside  Processors  and  Buying  Stations  delivering  to  Shoreside  Processors  and  in-plant  discard  of  whole  ground-fish  and  prohibited  species  during  processing.   DO  NOT  RECORD  ON  PTR.
                99
              
              
                PRODUCT  DESIGNATION  CODES
                 
              
              
                Ancillary  product  means  a  product,  such  as  meal,  heads,  internal  organs,  pectoral  girdles,  or  any  other  product  that  may  be  made  from  the  same  fish  as  the  primary  product.
                A
              
              
                Primary  product  means  a  product,  such  as  fillets,  made  from  each  fish,  with  the  highest  recovery  rate.
                P
              
              
                
                Reprocessed  or  rehandled  product  means  a  product,  such  as  meal,  that  results  from  processing  a  previously  reported  product  or  from  rehandling  a  previously  reported  product.
                R
              
              
                IFQ  CODES Reserved  for  use  with  IFQ  fish  products
                 
              
              
                Gutted,  head  off.   Belly  slit  and  viscera  removed.   Pacific  halibut  only.
                05
              
              
                Gutted,  head  on.   Belly  slit  and  viscera  removed.   Pacific  halibut  and  sablefish.
                04
              
              
                Whole  fish/food  fish  with  ice  &  slime.   Sablefish  only.
                51
              
              
                Bled  only  with  ice  &  slime.  Throat  or  isthmus  slit  to  allow  blood  to  drain.   Sablefish  only.
                53
              
              
                Gutted,  head  on,  with  ice  &  slime.   Belly  slit  and  viscera  removed.   Pacific  halibut  and  sablefish.
                54
              
              
                Gutted,  head  off,  with  ice  &  slime.   Belly  slit  and  viscera  removed.   Pacific  halibut  only.
                55
              
              
                Headed  and  gutted,  Western  cut,  with  ice  &  slime.   Sablefish   only.
                57
              
              
                Headed  and  gutted,  Eastern  cut,  with  ice  &  slime.   Sablefish   only.
                58
              
            
            
              Table 14a to Part 679.—Port of Landing Codes, Alaska, including CDQ and IFQ Primary Ports
              
                Port Name
                NMFS Code
                ADF & G Code
                CDQ/IFQ Primary Ports for Vessel Clearance (X indicates an authorized IFQ port; see § 679.5(l)(5)(vi))
                CDQ/ IFQ
                North Latitude
                
                West Longitude
                
              
              
                Adak
                186
                ADA
                 
                 
                 
              
              
                Akutan
                101
                AKU
                X
                54°08'05″
                165°46'20″
              
              
                Akutan Bay
                102
                 
                 
                 
                 
              
              
                Alitak
                103
                ALI
                 
                 
                 
              
              
                Anchor Point
                104
                 
                 
                 
                 
              
              
                Anchorage
                105
                ANC
                 
                 
                 
              
              
                Angoon
                106
                ANC
                 
                 
                 
              
              
                Aniak
                 
                ANI
                 
                 
                 
              
              
                Anvik
                 
                ANV
                 
                 
                 
              
              
                Atka
                107
                ATK
                 
                 
                 
              
              
                Auka Bay
                108
                 
                 
                 
                 
              
              
                Baranof Warm Springs
                109
                 
                 
                 
                 
              
              
                Beaver Inlet
                110
                 
                 
                 
                 
              
              
                Bethel
                 
                 
                 
                 
                 
              
              
                Captains Bay
                112
                 
                 
                 
                 
              
              
                Chignik
                113
                CHG
                 
                 
                 
              
              
                Chinitna Bay
                114 
                 
                 
                 
                 
              
              
                Cordova
                115
                COR
                X
                60°33'00″
                145°45'00″
              
              
                Craig
                116
                CRG
                X
                55°28'30″
                133°09'00″
              
              
                Dillingham
                117
                DIL
                 
                 
                 
              
              
                Douglas
                118
                 
                 
                 
                 
              
              
                Dutch Harbor
                119
                 
                 
                 
                 
              
              
                Dutch Harbor/Unalaska
                 
                 
                X
                53°53'27″
                166°32'05″
              
              
                Edna Bay
                121
                  
                  
                  
                  
              
              
                Egegik
                122
                EGE
                 
                 
                 
              
              
                Ekuk
                 
                EKU
                 
                 
                 
              
              
                Elfin Cove
                123
                ELF
                 
                 
                 
              
              
                Emmonak
                 
                EMM
                 
                 
                 
              
              
                False Pass
                125
                 
                 
                 
                 
              
              
                Fairbanks
                 
                FBK
                 
                 
                 
              
              
                Galena
                 
                GAL
                 
                 
                 
              
              
                Glacier Bay
                 
                GLB
                 
                 
                 
              
              
                Glennalen
                 
                GLN
                 
                 
                 
              
              
                Gustavus
                127
                GUS
                 
                 
                 
              
              
                Haines
                128
                HNS
                 
                 
                 
              
              
                Halibut Cove
                130
                 
                 
                 
                 
              
              
                Hollis
                131
                 
                 
                 
                 
              
              
                Homer
                132
                HOM
                X
                59°38'40″
                151°33'00″
              
              
                Hoonah
                133
                HNH
                 
                 
                 
              
              
                Hydaburg
                128
                HNS
                 
                 
                 
              
              
                Hyder
                134
                HDR
                 
                 
                 
              
              
                Ikatan Bay
                135
                 
                 
                 
                 
              
              
                Juneau
                136
                JNU
                 
                 
                 
              
              
                Kake
                137
                KAK
                 
                 
                 
              
              
                Kaltag
                 
                KAL
                 
                 
                 
              
              
                Kasilof
                138
                KAS
                 
                 
                 
              
              
                
                Kenai
                139
                KEN
                 
                 
                 
              
              
                Kenai River
                140
                
                 
                 
                 
              
              
                Ketchikan
                141
                KTN
                X
                55°20'30″
                131°38'45″
              
              
                King Cove
                142
                KCO
                X
                55°03'20″ 
                162°19'00″
              
              
                King Salmon
                143
                KNG
                 
                 
                 
              
              
                Kipnuk
                144
                 
                 
                 
                 
              
              
                Klawock
                145
                KLA
                 
                 
                 
              
              
                Kotzebue
                 
                KOT
                 
                 
                 
              
              
                La Conner
                 
                LAC
                 
                 
                 
              
              
                Mekoryuk
                147
                 
                 
                 
                 
              
              
                Metlakatla
                148
                MET
                 
                 
                 
              
              
                Moser Bay
                 
                MOS
                 
                 
                 
              
              
                Naknek
                149
                NAK
                 
                 
                 
              
              
                Nenana
                 
                NEN
                 
                 
                 
              
              
                Nikiski (or Nikishka)
                150
                NIK
                 
                 
                 
              
              
                Ninilchik
                151
                NIN
                 
                 
                 
              
              
                Nome
                152
                NOM
                 
                 
                 
              
              
                Nunivak Island
                 
                NUN
                 
                 
                 
              
              
                Old Harbor
                153
                OLD
                 
                 
                 
              
              
                Other/Unknown
                499
                UNK
                 
                 
                 
              
              
                Pelican
                155
                PEL
                X
                57°57'30″
                136°13'30″
              
              
                Petersburg
                156
                PBG
                X
                56°48'10″
                132°58'00″
              
              
                Point Baker
                157
                 
                 
                 
                 
              
              
                Port Alexander
                158
                PAL
                 
                 
                 
              
              
                Port Bailey
                159
                PTB
                 
                 
                 
              
              
                Port Graham
                160
                GRM
                 
                 
                 
              
              
                Port Lions
                 
                LIO
                 
                 
                 
              
              
                Port Moller
                 
                MOL
                 
                 
                 
              
              
                Port Protection
                161
                 
                 
                 
                 
              
              
                Resurrection Bay
                163
                 
                 
                 
                 
              
              
                Sand Point
                164
                SPT
                X
                55°20'15″
                160°30'00″
              
              
                Savoonga
                165
                 
                 
                 
                 
              
              
                Seldonia
                166
                SEL
                 
                 
                 
              
              
                Seward
                167
                SEW
                X
                60°06'30″
                149°26'30″
              
              
                Sitka
                168
                SIT
                X
                57°03' 
                135°20'
              
              
                Skagway
                169
                SKG
                 
                 
                 
              
              
                Soldotna
                 
                SOL
                 
                 
                 
              
              
                St. George
                170
                STG
                 
                 
                 
              
              
                St. Lawrence
                171
                 
                 
                 
                 
              
              
                St. Mary
                 
                STM
                 
                 
                 
              
              
                St. Paul
                172
                STP
                X
                57°07'20″
                170°16'30″
              
              
                Tee Hrbor
                173
                 
                 
                 
                 
              
              
                Tenakee Spring
                174
                TEN
                 
                 
                 
              
              
                Thorne Bay
                175
                 
                 
                 
                 
              
              
                Togiak
                176
                TOG
                 
                 
                 
              
              
                Toksook Bay
                177
                 
                 
                 
                 
              
              
                Tununak
                178
                 
                 
                 
                 
              
              
                Ugadaga Bay
                179
                 
                 
                 
                 
              
              
                Ugashik
                 
                UGA
                 
                 
                 
              
              
                Unalakleet
                 
                UNA
                 
                 
                 
              
              
                Unalaska
                180
                 
                 
                 
                 
              
              
                Valdez
                181
                VAL
                 
                 
                 
              
              
                Wasilla
                 
                WAS
                 
                 
                 
              
              
                Whittier
                183
                WHT
                 
                 
                 
              
              
                Wrangell
                184
                WRN
                 
                 
                 
              
              
                Yakutat
                185
                YAK
                
                59°33'
                139°44'
              
            
            
            
              Table 14b to Part 679.—Port of Landing Codes:  California, Oregon, Canada  including CDQ and IFQ Primary Ports
              
                Port Name
                NMFS Code
                ADF&G  Code
                CDQ/IFQ  Primary  Ports  for  Vessel  Clearance  (X  indicates  an  authorized  IFQ  port;  see  § 679.5(l)(5)(vi))
                CDQ/  IFQ
                North Latitude
                
                West Longitude
                
              
              
                CALIFORNIA
                 
                 
                 
                 
                 
              
              
                Eureka
                500
                EUR
                 
                 
                 
              
              
                Fort Bragg
                501
                 
                 
                 
                 
              
              
                Other
                599
                 
                 
                 
                 
              
              
                OREGON
                 
                 
                 
                 
                 
              
              
                Astoria
                600
                AST
                 
                 
                 
              
              
                Lincoln City
                602
                 
                 
                 
                 
              
              
                Newport
                603
                NPT
                 
                 
                 
              
              
                Olympia
                 
                OLY
                 
                 
                 
              
              
                Portland
                 
                POR
                 
                 
                 
              
              
                Warrenton
                604
                 
                 
                 
                 
              
              
                Other
                699
                 
                 
                 
                 
              
              
                CANADA
                 
                 
                 
                 
                 
              
              
                Port Edward
                800
                 
                 
                 
                 
              
              
                Port Hardy
                801
                 
                 
                 
                 
              
              
                Prince Rupert
                802
                PRU
                 
                 
                 
              
              
                Other
                899
                 
                 
                 
                 
              
            
            
              Table 14c to part 679.—Washington Port of Landing Codes including CDQ and IFQ Primary Ports
              
                Port Name
                NMFS Code
                AD&G Code
                CDQ/IFQ Primary Ports for Vessel Clearance (X indicates an authorized IFQ port; see § 679.5(l)(5)(vi))
                CDQ/IFQ
                North Latitude
                
                West Longitude
                
              
              
                Anacortes
                700
                ANA
                 
                 
                 
              
              
                Belluvue
                701
                 
                 
                 
                 
              
              
                Bellingham
                702
                 
                X
                48°45'04″
                122°30'02″
              
              
                Blaine
                 
                BLA
                 
                 
                 
              
              
                Edmond
                703
                 
                 
                 
                 
              
              
                Everett
                704
                 
                 
                 
                 
              
              
                Fox Island
                706
                 
                 
                 
                 
              
              
                Ilwaco
                707
                 
                 
                 
                 
              
              
                La Conner
                708
                LAC
                 
                 
                 
              
              
                Mercer Island
                709
                 
                 
                 
                 
              
              
                Nagai Island
                710
                 
                 
                 
                 
              
              
                Port Orchard
                712
                 
                 
                 
                 
              
              
                Port Townsend
                713
                 
                 
                 
                 
              
              
                Rainier
                714
                 
                 
                 
                 
              
              
                Seattle
                715
                SEA
                 
                 
                 
              
              
                Tacoma
                 
                TAC
                 
                 
                 
              
              
                Other
                799
                 
                 
                 
                 
              
            
            
              Table 15 to Part 679.—Gear codes, descriptions, and use (X indicates where this code is used) 
              
                Name of Gear
                NMFS Logbooks and Forms
                Electronic WPR & Check-in/out Code
                Gear Code, Numeric
                
                Use Numeric Code to Complete the Following:
                Shoreside Electronic Logbook
                IFQ Terminal and Forms
                COAR Re port
              
              
                Diving
                 
                OTH
                11
                X
                 
                X
              
              
                Dredge
                 
                OTH
                01
                X
                 
                X
              
              
                Dredge, hydro/mechanical
                 
                OTH
                23
                X
                 
                X
              
              
                Fish wheel
                 
                OTH
                08
                X
                 
                 
              
              
                Gillnet, drift
                 
                OTH
                03 
                X
                 
                X
              
              
                Gillnet, herring
                 
                OTH
                34
                X
                 
                X
              
              
                Gillnet, set
                 
                OTH
                 04
                X
                 
                X
              
              
                Gillnet, sunken
                 
                OTH
                41
                X
                 
                X
              
              
                Hand line/jig/troll
                 
                
                  (1)
                
                05
                X
                IFQ name: hand troll
                X
              
              
                Handpicked
                  
                OTH
                12
                X
                 
                X
              
              
                Hatchery
                 
                n/a
                77
                X
                 
                X
              
              
                
                Hook-and-line
                X
                HAL
                61
                X
                X
                X
              
              
                Jig, mechanical
                 
                
                  (1)
                
                26
                X
                 
                X
              
              
                Jig/Troll
                X
                JIG
                
                  (1)
                
                
                  (1)
                
                 
                 
              
              
                Net, dip
                 
                OTH
                13
                X
                 
                X
              
              
                Net, ring
                 
                OTH
                10
                X
                  
                X
              
              
                Other/specify
                X
                OTH
                99
                X
                 
                X
              
              
                Pot
                X
                POT
                91
                X
                X
                X
              
              
                Pound
                X
                OTH
                21
                X
                 
                X
              
              
                Seine, purse
                 
                OTH
                01
                X
                  
                X
              
              
                Seine, beach
                 
                OTH
                02
                X
                 
                X
              
              
                Shovel
                 
                OTH
                18
                X
                 
                X
              
              
                Trap
                 
                OTH
                90
                X
                 
                X
              
              
                Troll, dinglebar
                 
                OTH
                25
                X
                IFQ name: dinglebar troll
                X
              
              
                Troll, power gurdy
                 
                
                  (1)
                
                15
                X
                 
                X
              
              
                Trawl, beam
                 
                
                  (2)
                
                17
                X
                 
                X
              
              
                Trawl, double otter
                 
                
                  (2)
                
                27
                X
                 
                X
              
              
                Trawl, nonpelagic/bottom
                X
                NPT
                07
                X
                 
                X
              
              
                Trawl, pelagic/midwater
                X
                PTR
                47
                X
                 
                X
              
              
                Weir
                 
                OTH
                14
                X
                 
                X
              
              
                (1)Federal Authorized Gear JIG/TROLL. No numeric code is available because both jig and troll have a separate code number
              
                (2)For logbooks, forms, electronic WPR, electroniccheck-in/out reports: all trawl gear must be  reported as either nonpelagic or pelagic trawl
            
            
              Table 16 to Part 679.—Area codes and descriptions for use with State of Alaska ADF&G  Commercial Operator’s Annual Report (COAR) 
              
                COAR: Name (Code)
                Species
                ADF&G fisheries 
                  management 
                  areas
                
                Area description in ADF&G regulations
                
              
              
                Alaska Peninsula: South Peninsula (MS)
                  North Peninsula (MN)
                
                King Crab:AK Peninsula/Aleutian Islands Salmon
                  Herring
                
                MM
                  M
                
                5 AAC 34.500 5 AAC 12.100 (Aleutians)
                  5 AAC  09.100 (AK Peninsula)
                  5 AAC 27.600
                
              
              
                Atka-Amlia Islands (FB) (FG)
                Salmon
                n/a
                5 AAC 11.1010
              
              
                Bering Sea:Pribilof Island (Q1)
                  St. Matthew Island Q2)
                  St. Lawrence Island (Q4)
                
                Bering Sea King Crab Bering Sea/Kotzebue Herring
                
                Q Q
                
                5 AAC 34.900 5 AAC 27.900
                
              
              
                Bristol Bay (T)
                King Crab Salmon
                  Herring
                
                T T
                  T
                
                5 AAC 34.800 5 AAC 06.100
                  5 AAC 27.800
                
              
              
                Chignik (L)
                Groundfish Herring
                  Salmon
                
                L L
                  L
                
                5 AAC 28.500 5 AAC 27.550
                  5 AAC 15.100
                
              
              
                Cook Inlet: Lower Cook Inlet (HL)
                  Upper Cook Inlet (HU)
                
                Groundfish Herring
                  Cook Inlet Shrimp
                  Outer Cook Inlet Shrimp
                  Dungeness Crab
                  King Crab
                  Tanner Crab
                  Miscellaneous Shellfish
                  Salmon
                
                H H
                  H
                  H
                  H
                  H
                  H
                  H
                  H
                
                5 AAC 28.300 5 AAC  27.400
                  5 AAC 31.300
                  5 AAC 31.400
                  5 AAC  32.300
                  5 AAC 34.300
                  5 AAC  35.400
                  5 AAC  38.300
                  5 AAC  21.100
                
              
              
                Dutch Harbor (O)
                Aleutian Islands King Crab
                O
                5 AAC  34.600
              
              
                EEZ  (Federal  waters  of  BSAI  and  GOA) (FB) (FG)
                Groundfish
                n/a
                n/a
              
              
                
                Kodiak (western GOA) (K)
                Groundfish Herring
                  King Crab
                  Salmon
                  Shrimp
                  Dungeness Crab
                  Tanner Crab
                  Miscellaneous Shellfish
                
                K K
                  K
                  K
                  J
                  J
                  J
                  J
                
                5 AAC 28.400 5 AAC 27.500
                  5 AAC 34.400
                  5 AAC 18.100
                  5 AAC 31.500
                  5 AAC 32.400
                  5 AAC 35.500
                  5 AAC 38.400
                
              
              
                Kotzebue (X)
                Salmon
                W
                5 AAC 03.100
              
              
                Kuskokwim: Kuskokwim River/Bay (W1)
                  Security Cove (W2)
                  Goodnews Bay (W3)
                  Nelson Island (W4)
                  Ninivak Island (W5)
                  Cape Avinof (W6)
                
                Salmon Herring
                
                W W
                
                5 AAC 07.100 5 AAC 27.870
                
              
              
                Norton Sound (Z)
                Norton  Sound-Port  Clarence  Salmon Norton  Sound-Port  Clarence  King  Crab
                
                Z
                5  AAC  04.100
              
              
                Prince William Sound (E)
                 Groundfish Herring
                  Shrimp
                  Dungeness  Crab
                  King  Crab
                  Tanner  Crab
                  Miscellaneous  Shellfish
                  Salmon
                
                E E
                  E
                  E
                  E
                  E
                  E
                
                5  AAC  28.200 5  AAC  27.300
                  5  AAC  31.200
                  5  AAC  32.200
                  5  AAC  34.200
                  5  AAC  35.300
                  5  AAC  38.200
                  5  AAC  24.100
                
              
              
                Southeast: Juneau/Haines (A1)
                  Yakutat (A2)
                   Ketchikan/Craig (B)
                  Petersburg/Wrangell (C)
                  Sitka/Pelican (D)
                
                Groundfish Southeast  (w/o  Yakutat)  Herring
                  Yakutat  Herring
                  Southeast  (w/o  Yakutat)  Dungeness Shrimp
                  Yakutat  Shrimp
                  Southeast  (w/o  Yakutat) Crab
                  Yakutat  Dungeness  Crab
                  Southeast  (w/o  Yakutat) King  Crab
                  Yakutat King  Crab
                  Southeast  (w/o  Yakutat) Tanner  Crab
                  Southeast  (w/o  Yakutat)  Miscellaneous  Shellfish
                  Yakutat  Miscellaneous  Shellfish
                  Southeast  (w/o  Yakutat)  Salmon
                  Yakutat  Salmon
                
                A A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                  A
                  D
                
                5  AAC  28.100 5  AAC  27.100
                  5  AAC  27.200
                  5  AAC  31.100
                  5  AAC  31.150
                  5  AAC  32.100
                  5  AAC  32.155
                  5 AAC 34.100
                  5 AAC 34.160
                  5  AAC  35.100
                  5  AAC  35.160
                  5  AAC  38.100
                  5  AAC  38.160
                  5  AAC  33.100
                  5  AAC  29.010
                  5  AAC  30.100
                
              
              
                Yukon  River: Lower  Yukon (YL)
                  Upper  Yukon (YU)
                
                Yukon-Northern  Salmon
                Y
                5  AAC  05.100
              
            
            
              Table 17 to Part 679.—Process Codes  for use with State of Alaska  Commercial Operator’s Annual Report (COAR)
              
                Codes
                Process Codes and Description
              
              
                Prefix Codes
                1-Fresh
              
              
                 
                2-Frozen
              
              
                 
                3-Salted/brined
              
              
                 
                4-Smoked
              
              
                 
                5-Canned
              
              
                 
                6-Cooked
              
              
                 
                7-Live
              
              
                 
                8-Dry
              
              
                 
                9-Pickled
              
              
                 
                11-Minced
              
              
                Suffix Codes
                0-General
              
              
                 
                1-Canned Conv.
              
              
                 
                2-Canned smoked
              
              
                 
                8-Vacuum packed
              
              
                 
                1-Individual quick frozen (IFQ) pack
              
              
                
                 
                S-Shatter pack
              
              
                 
                B-Block
              
            
            
              Table 18 to Part 679.—Required Buying and Production Forms  for use with State of Alaska  Commercial Operator’s Annual Report (COAR)
              
                Fishery
                Required Form Number and Name
              
              
                Salmon
                
                  Salmon Buying:(A)(1) Seine gear
                  (A)(1) Gillnet gear
                  (A)(2) Troll gear Hatchery
                  (A)(3) Miscellaneous gear
                  
                    King Salmon Production:
                  (B)(1) Production
                  (B)(1) Canned Production
                  
                    Sockeye Salmon Production:
                  (B)(2) Production
                  (B)(2) Canned Production
                  
                    Coho Salmon Production:
                  (B)(3) Production
                  (B)(3) Canned Production
                  
                    Pink Salmon Production:
                  (B)(4) Production
                  (B)(4) Canned Production
                  
                    Chum Salmon Production:
                  (B)(5) Production
                  (B)(5) Canned Production
                  
                    Salmon Roe & Byproduct Production:
                  (B)(6) Roe
                  (B)(6) Byproduct Production
                
              
              
                Herring
                
                  Herring Buying:(C)(1) Seine gear
                  (C)(1) Gillnet gear
                  (C)(2) Gillnet gear (contd)
                  (C)(2) Pound gear 
                  (C)(2) Hand-pick gear
                  
                    Herring Production:
                  (D) Production
                  (D) Byproduct Production
                
              
              
                Crab
                (E)Crab Buying:(F) Crab Production
                
              
              
                Shrimp/Miscellaneous shellfish
                (G)Shrimp/Misc.Shellfish Buying:Trawl gear
                  Pot  gear
                  Diving/picked gear
                  Other gear (specify)
                  (H) Shrimp/Misc. Shellfish Production
                
              
              
                Groundfish
                (I)(1) (I)(2) Groundfish Buying(J)(1) (J)(2) Groundfish Production
                
              
              
                Halibut
                (K) Halibut Buying & Production
              
              
                Custom Production
                
                  Custom Production:(L)(1) Associated Processors
                  Custom Fresh/Frozen
                  Misc. production
                  Custom Canned Production
                  (L)(2) (additional sheet)
                
              
              
                PRICES NOT FINAL
                (M)(1) Fish Buying Retro Payments (M)(2) Post-season Adjustments
                
              
            
          
        
      
      [FR Doc. 00-31916 Filed 12-13-00; 8:45 am]
      BILLING CODE 3510-01-S
    
  